DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al (US Pub No. 20090135581).


 	With respect to claim 1, Yano et al discloses at least one light emitting element (121 particularly the top portion,Fig.1) each having a bottom surface (where horizontal line is made in 121,Fig.1) electrically connected to a conductor wiring (Fig.1)  and a top surface (the highest surface of 121,Fig.1) opposite to the bottom surface in a height  direction (Fig.1) along a height of the light emitting device (Fig.1); and at least one light transmissive sealing member covering the at least one light  emitting element (127,Fig.1), respectively, each of the at least one light transmissive sealing member  having a projection shape (Fig.1) with a height in the height direction (in y direction,Fig.1) and a width in a width direction (width direction,Fig.1) perpendicular to the height direction (Fig.1), the height being greater than the width (Fig.1), each  of the at least one light transmissive sealing member including a wavelength conversion member (126,Fig.1). However, Yano et al does not explicitly disclose the height being greater than width. On the other hand, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 2, Yano et al in fig.1  does not explicitly disclose further comprising: a base on which the conductor wiring is provided, wherein the at least one light emitting element includes a plurality of light emitting elements provided on the base, and wherein the at least one light transmissive sealing member includes a plurality of light transmissive sealing members covering the plurality of light emitting elements, respectively. On the other hand, Yano et al in Fig.5 discloses a base (30, Fig.20) on which the conductor wiring is provided ((70,Fig.20). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yano et al in Fig.1 according to the teachings of Yano et al in Fig.20 such that the base has a conductive wiring in order to light up the LED device. However, Yano et al in Fig.1 and 20 does not explicitly disclose wherein the at least one light emitting element includes a plurality of light emitting elements provided on the base, and wherein the at least one light transmissive sealing member includes a plurality of light transmissive sealing members covering the plurality of light emitting elements, respectively. On the other hand, Yano et al discloses wherein the at least one light emitting element includes a plurality of light emitting elements provided on the base (Fig.5), and wherein the at least one light transmissive sealing member (20,Fig.5) includes a plurality of light transmissive sealing members covering the plurality of light emitting elements (Fig.5), respectively. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yano et al in in Fig.1 and 20 according to the teachings of Yano et al in Fig.5 such that at least one light emitting element includes a plurality of light emitting elements provided on the base, and wherein the at least one light transmissive sealing member includes a plurality of light transmissive sealing members covering the plurality of light emitting elements, respectively, in order to increase the luminosity of the device so it can be used in devices such as lamps.

 	With respect to claim 3, Yano et al discloses wherein the plurality of light emitting elements are arranged in a lattice form on the base (Fig.5, lattice is take as an ordered structure). 
 	With respect to claim 4, Yano et al does not explicitly disclose  wherein each of the at least one light transmissive sealing member including a light diffusion material and covering each of the at least one LED package. On the other hand, Yano et al in Fig.12 discloses light transmissive sealing member (24,22,Fig.12) including a light diffusion material (27,Fig.12) and covering each of the at least one LED package ( 10,Fig.12). 
 It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yano et al in Fig.1 according to the teachings of Yano et al in Fig.12 so the light transmissive material would include diffusion material, in order to adjust the luminosity of the LED device.

 	With respect to claim 5, Yano et al in Fig.1 does not explicitly disclose wherein each of the at least one light transmissive sealing member includes a light diffusion material. On the other hand, Yano et al in Fig.12 discloses at least one light transmissive sealing member (24,22,Fig.12) includes a light diffusion material (27,Fig.12). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Yano et al in Fig.1 according to the teachings of Yano et al in Fig.12 so the light transmissive material would include diffusion material, in order to adjust the luminosity of the LED device.

 	With respect to claim 6, Yano et al does not explicitly disclose wherein an aspect ratio provided by dividing the height by the width is equal to or higher than 2.0. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 9, Yano et al discloses a base (30,Fig.20) on which the conductor wiring is provided (70,Fig.20). However, Yano et al does not  wherein the at least one light emitting element is disposed at a height position of 0.5 mm or less from the base. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 10, the arts cited above do not explicitly disclose wherein a distance between adjacent light emitting elements among the plurality of the light emitting elements is equal to or more than 20 mm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 11, Yano et al discloses , further comprises a wavelength converter (126,Fig.1) covering the at least one light emitting element (Fig.1).

 	With respect to claim 12, Yano et al discloses  wherein a height of the wavelength converter in the height direction is equal or less than 1/2 of the height of the projection shape (Fig.1). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 13, Yano et al discloses, wherein the wavelength converter has a maximum length (in x direction,Fig.1) when the wavelength converter is viewed from the height  direction (since it all viewable from top,Fig.1). However, Yano et al does not explicitly disclose and wherein the maximum length is equal to or less than 4/5 of the width. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 14, Yano et al discloses wherein the wavelength conversion member includes a phosphor (Para 4).

 	With respect to claim 15, Yano et al disclso9es wherein the wavelength conversion member includes a phosphor (Para 4), and wherein an emitted light wavelength of the wavelength converter (white light, para 4) is longer than an emitted light wavelength of the phosphor (yellow light).

  	With respect to claim 16, Yano et al  wherein a surface of the projection shape (outer surface of 127,Fig.1) has the smallest curvature at a light axis of the at least one light emitting element (where D is shown because the curve is getting flatter,Fig.1)


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al (US Pub No. 20090135581), in view of Yamamoto et al (US Pub No. 20140209943).

 	With respect to claim 7, Yano et al does not explicitly disclose has a light distribution characteristic in which a center part is darker than a periphery part when light from the at least one light emitting element is viewed in the light axis direction. On the other hand, Yamamoto et al discloses wherein the light emitting device has a brightness distribution (Fig.6). However, Yamamoto et al does not explicitly disclose in which the central part is darker than the periphery part when light from the at least one light emitting element is viewed in the light axis direction. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Yamamoto et al such that aspect ratio is adjusted in order to have the center darker than periphery as a design choice, or to make a batwing light distribution.

 	With respect to claim 8, Yano et al does not explicitly disclose wherein the light emitting device has a brightness distribution in which the center part is darker than the periphery part when light from the at least one light emitting element is viewed in the light axis direction. On the other hand, Yamamoto et al discloses wherein the light emitting device has a brightness distribution (Fig.6). However, Yamamoto et al does not explicitly disclose in which the central part is darker than the periphery part when light from the at least one light emitting element is viewed in the light axis direction. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Yamamoto et al such that aspect ratio is adjusted in order to have the center darker than periphery as a design choice, or to make a batwing light distribution.


  	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11031532. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 are merely broader version of the claims from US Paten No. 11031532.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895